Citation Nr: 0016633	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  95-00 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for a left knee 
disorder on a secondary basis.

2.  Entitlement to service connection for a right ankle 
disorder on a secondary basis


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to January 
1979.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an October 1996 
supplemental statement of the case from the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


REMAND

This case was most recently before the Board in August 1999 
and March 2000.  At that time, the case was remanded to the 
RO to ensure full compliance with due process requirements.  
The Board determined that the veteran had not filed a 
substantive appeal regarding the issues of entitlement to 
service connection for a left knee disorder and a right ankle 
disorder on a secondary basis and that the October 1996 cover 
letter accompanying the pertinent supplemental statement of 
the case may have caused the veteran some confusion with 
regard to perfecting his appeal. 

Pursuant to the Remand, in a letter dated in August 1999, the 
RO informed him of the necessary requirements to perfect an 
appeal.  The veteran has not responded to this letter.  
However, the address to which the letter was sent was not the 
current address of record.  The most current address of 
record is located on VA Form 3542, Authorization To Report 
Voucher For Mileage Allowance, which the veteran signed on 
April 21, 1998 and a November 1997 records release of 
authorization for Dr. Fatima.

Pursuant to the March 2000 Remand, in a letter dated in April 
2000, the RO in effect informed him of the necessary 
requirements to perfect an appeal.  However, the address to 
which the letter was sent was not the current address of 
record and the letter was returned by the U.S. Postal 
Service.

In June 2000 Report of Contact the representative noted this 
fact and requested that the case be remanded to the RO to 
comply with the March 2000 Remand.  The Board concurs.  
Stegall v. West, 11 Vet.App. 268 (1998).

In order to ensure the veteran's right of due process, the 
case is REMANDED to the RO for the following actions:

1.  The RO should notify the veteran at 
his current address of record that he has 
an opportunity to perfect his appeal (See 
VA Form 3542, Authorization To Report 
Voucher For Mileage Allowance, dated on 
April 21, 1998, located on the left flap 
in the veteran's claims folder.)  The 
veteran should be informed of the 
requirements necessary to perfect an 
appeal and he should be given an 
appropriate opportunity to respond.

2.  Thereafter, the RO should review the 
veteran's claim, to include adjudicating 
this issue of timeliness if appropriate.

If the benefits sought are not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  If the issue of 
timeliness has been adjudicated by the RO, the supplemental 
statement of the case should include the pertinent law and 
regulations.  The case should then be returned to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



